United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF THE ARMY, JOINT
MUNITIONS & LETHALITY COMMAND,
Tooele, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-193
Issued: May 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2014 appellant filed a timely appeal from an October 7, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that he sustained more than a four percent
binaural hearing loss, for which he received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 7, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that OWCP’s decision is erroneous because it failed to
explain the weekly pay rate used to determine his schedule award, how being paid four percent
for binaural hearing loss was greater than using an eight percent monaural hearing impairment,
and why he did not receive an award for tinnitus and hearing aids.
FACTUAL HISTORY
On March 18, 2014 appellant, then a 50-year-old fire chief, filed an occupational disease
claim (Form CA-2) alleging that he sustained bilateral hearing loss due to exposure to high noise
levels while in the performance of his federal duties. He retired on April 3, 2014.
In a March 26, 2014 letter, OWCP notified appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a position description and audiograms from the employing
establishment’s hearing conservation program dated June 7, 1980 through June 10, 2013.
In a July 11, 2014 report, Molly LeRoy, an audiologist, indicated that appellant’s hearing
seemed to be progressively deteriorating and that he had to ask people to repeat themselves quite
often because he was not hearing them well. Appellant reported that he had been exposed to
occupational noise. Ms. LeRoy diagnosed high frequency noise-induced hearing loss in both
ears and recommended binaural hearing aids on the basis that appellant’s hearing loss impacted
him on a daily basis and affected his social interactions.
OWCP referred appellant and a statement of accepted facts to Dr. Craig Anderson, a
Board-certified otolaryngologist, for a second opinion evaluation. Dr. Anderson performed an
otologic evaluation of appellant on July 11, 2014 and audiometric testing was obtained on his
behalf. Testing at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second
revealed the following: right ear 5, 20, 20, and 65 decibels; left ear 10, 10, 15, and 75 decibels.
Dr. Anderson determined that appellant sustained bilateral high frequency hearing loss due to his
exposure to noise in the workplace. He recommended hearing aid amplification.
On August 27, 2014 an OWCP medical adviser, Dr. Morley Slutsky, a Board-certified
occupational medicine specialist, reviewed Dr. Anderson’s report and the audiometric testing of
July 11, 2014. He concluded that, in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides), appellant
had a 3.75 percent monaural hearing impairment in the left ear, a 3.75 percent monaural hearing
impairment in the right ear, and a 3.8 percent binaural hearing impairment. Dr. Slutsky
recommended hearing aids and noted that the date of maximum medical improvement was
July 11, 2014, the date of Dr. Anderson’s second opinion examination and report.
By decision dated September 10, 2014, OWCP accepted that appellant sustained binaural
hearing loss due to noise exposure. It further found that he was entitled to hearing aids and
explained that all such requests must be submitted by medical providers who must be enrolled
with OWCP’s central bill processing contractor, affiliated computer services (ACS), and that
authorization must be requested through ACS on a durable medical equipment form.
On September 20, 2014 appellant filed a claim for a schedule award.
2

By decision dated October 7, 2014, OWCP granted a schedule award for four percent
binaural hearing loss impairment, entitling appellant to 8 weeks, or 56 days, of compensation.
The period of the award ran from July 11 to September 4, 2014. In a pay rate memorandum,
OWCP indicated that he retired from his fire chief position effective April 3, 2014 at Grade 12,
Step 5, which had a base pay rate of $78,762.00 per year, equaling a weekly pay rate of
$1,514.65.3 It explained that it had rounded Dr. Slutsky’s 3.8 percent impairment rating up to 4
percent in accordance with FECA policy, which paid claims for a schedule award in whole
percentages. OWCP further indicated that appellant’s left and right monaural hearing
impairment was rated at 3.75 percent, so they were rounded up to 4 percent and added together
for a total of 8 percent, which equated to 29.12 award days or 4.16 weeks. It explained that the
schedule award was being paid at four percent binaural hearing impairment because it provided
him with a greater number of award days than using an eight percent monaural hearing
impairment.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides,
has been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.6

3

OWCP calculated weekly appellant’s pay rate by dividing his yearly salary of $78,762.00 by 52 weeks, equaling
$1,514.65 per week.
4

Supra note 1.

5

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

6

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

ANALYSIS
An OWCP medical adviser, Dr. Slutsky, reviewed the report of Dr. Anderson, to whom
OWCP referred appellant for an otologic examination and audiological evaluation.
Dr. Anderson determined that appellant sustained bilateral high frequency hearing loss due to his
exposure to noise in the workplace. Dr. Slutsky concluded that appellant had a 3.8 percent
binaural hearing impairment. He properly applied OWCP’s standardized procedures to
Dr. Anderson’s July 11, 2014 audiogram which recorded frequency levels at the 500, 1,000,
2,000, and 3,000 cycles per second levels and revealed decibel losses of 5, 20, 20, and 65
respectively in the right ear for a total decibel loss of 110 on the right. Dr. Slutsky then followed
established procedures and divided this total by 4 which resulted in an average loss of 27.5
decibels and subtracted the fence of 25 decibels to equal 2.5 decibels. He then multiplied this by
the established factor of 1.5 to result in a 3.75 percent monaural hearing loss for the right ear.
Dr. Slutsky then properly followed the same procedure on the left, noting that the test results for
the left ear at the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second revealed decibel
losses of 10, 10, 15, and 75 decibels respectively, for a total of 110 decibels. He divided this by
4, for an average hearing loss of 27.5 decibels, subtracted the fence of 25 decibels to equal 2.5
decibels, and multiplied this by the established factor of 1.5, for a 3.75 percent monaural hearing
loss for the left ear. Dr. Slutsky then multiplied the 3.75 percent right ear hearing loss by 5,
added the 3.75 percent left ear hearing loss, and divided the total by 6, for a total of 3.8 percent
binaural hearing loss. The report therefore established that appellant was entitled to a schedule
award for a four percent binaural hearing impairment.7
A schedule award provides for payment of compensation for a specific number of weeks
as prescribed by the statute.8 With regard to appellant’s contention that he was entitled to a
schedule award for greater than a 4 percent binaural hearing loss, section 8107(c)(13)(b)
provides that for a 100 percent loss of hearing of both ears, a claimant is entitled to 200 weeks’
compensation.9 As appellant sustained four percent binaural hearing loss, he is entitled to eight
weeks compensation, which is what OWCP awarded.10 He is entitled to no more under FECA.
On appeal, appellant contends that OWCP’s decision is erroneous because it failed to
explain the weekly pay rate used to determine his schedule award and how being paid four
percent for binaural hearing loss was greater than using an eight percent monaural hearing
impairment. In a pay rate memorandum, OWCP indicated that he retired from his fire chief
position effective April 3, 2014 at Grade 12, Step 5, which had a base pay rate of $78,762.00 per
year, equaling a weekly pay rate of $1,514.65.11 In its October 7, 2014 decision, it explained that
the schedule award was being paid at four percent binaural hearing impairment because it
provided appellant with 8 weeks, or 56 days, of compensation, which was a greater number of
7

See S.G., 58 ECAB 383 (2007).

8

5 U.S.C. § 8107.

9

Id. at § 8107(c)(13)(b).

10

OWCP correctly calculated that four percent of 200 weeks equals 8 weeks.

11

See supra note 3.

4

award days than the 4.16 weeks or 29.12 days of compensation that he would have received
using an eight percent monaural hearing impairment.
Section 8107 of FECA provides that compensation for a schedule award shall be based
on the employee’s monthly pay.12 For all claims under FECA, compensation is to be based on
the pay rate as determined under section 8101(4), which defines monthly pay as the monthly pay
at the time of injury, or the monthly pay at the time disability begins, or the monthly pay at the
time compensable disability recurs, if the recurrence begins more than six months after the
injured employee resumes regular full-time employment with the United States, whichever is
greater.13 The Board has held that rate of pay for schedule award purposes is the highest rate
which satisfies the terms of section 8101(4).14
Where an injury is sustained over a period of time, as in this case, the date of injury is the
date of last exposure to the employment factors causing the injury.15 In determining the amount
of compensation payable under the schedule award, OWCP properly used the pay rate of
$1,514.65 per week, which was the rate in effect on April 3, 2014, the date of appellant’s
retirement and last exposure to hazardous noise.
Appellant further contends on appeal that OWCP’s decision failed to explain why he did
not receive an award for tinnitus and hearing aids. OWCP has not accepted tinnitus in this case
and the Board finds that appellant’s argument is irrelevant to the issue on appeal. In its
September 10, 2014 decision, it accepted that appellant sustained bilateral hearing loss due to
noise exposure and found that he was entitled to hearing aids. OWCP explained that all such
requests must be submitted by medical providers who must be enrolled with OWCP’s central bill
processing contractor, ACS, and that authorization must be requested through ACS on a durable
medical equipment form. Thus, the Board finds that appellant’s argument is moot as the
September 10, 2014 decision was favorable to him as it relates to entitlement to hearing aids.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained more than a four
percent binaural hearing loss, for which he received a schedule award.

12

Supra note 8.

13

Id. at § 8101(4).

14

See Robert A. Flint, 57 ECAB 369 (2006); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001); Charles P.
Mulholland, 48 ECAB 604 (1997). See also R.C., Docket No. 14-502 (issued July 2, 2014).
15

See Barbara A. Dunnavant, 48 ECAB 517, 519 (1997); Sherron A. Roberts, 47 ECAB 617, 619 (1996). See
also R.C., supra note 14.

5

ORDER
IT IS HEREBY ORDERED THAT the October 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

